Citation Nr: 1204668	
Decision Date: 02/07/12    Archive Date: 02/16/12	

DOCKET NO.  06-21 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for fibromyalgia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from November 1979 to September 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2004 and January 2007 rating decisions of the VARO in Winston-Salem, North Carolina, which denied entitlement to the benefit sought on appeal.

The Veteran presented testimony before a Veterans Law Judge sitting at the Winston-Salem, RO, in November 2009.  A transcript of the hearing proceeding is of record and has been reviewed.  The Veteran was notified by letter dated in September 2011 that the Veterans Law Judge who conducted the aforementioned hearing is no longer employed by the Board.  She was told that the Board could make a decision on the appellate record as it stood, but she had the right to testify at another hearing.  38 C.F.R. § 20.717 (2011).  She indicated that she did not wish to appear at another hearing and wanted the case considered on the evidence of record.  

A review of the record reveals that by decision dated in March 2010, in pertinent part, service connection for fibromyalgia was denied by the Board.  The Veteran and her representative appealed the determination to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in December 2010, the Court vacated the aforementioned March 2010 Board decision and granted a Joint Motion for a Partial Remand.  The case has been returned to the Board for further appellate consideration.  

The case is REMANDED to the RO by way of the Appeals Management Center in Washington, D.C.  VA will notify the Veteran should further action be required.  


REMAND

The Joint Motion for Remand stated that when the Veteran was accorded a January 2007 compensation & pension examination, the examiner commented that the Veteran's fibromyalgia was most likely as not related to her military service.  The rationale given by the examiner was that the service treatment records were "devoid of complaints" with regard to "fatigue, sleep disorder, IBS, chronic headaches, or TMJ. . . ."  However, reference was made to several service department records reflecting the Veteran was seen for various complaints associated with fibromyalgia.  The Court stated that the Veteran should be accorded another examination at which time the examiner should review the service treatment records and then opine as to whether or not any current fibromyalgia is related to her service.  

A review of the record also reveals that there are non-English documents in the claims file.  The records are written in Dutch, without any accompanying English translation.

In view of the foregoing, further development is in order and the case is REMANDED for the following:  

1.  The Veteran should be requested to provide the names, addresses, and approximate dates of treatment from all medical care providers, VA and non-VA, who have treated her for symptoms associated with fibromyalgia since her separation from service.  After she has signed any appropriate releases, records should be obtained and associated with the claims folder.  Of particular interest are any communications from physicians who might have advised her that the fibromyalgia was related to her military service.  All efforts to obtain such records, and responses received, must be documented in the claims file.  If any records are not available, the Veteran and her representative should be notified in accordance with the provisions of 38 C.F.R. § 3.159(e).

2.  To the extent possible, the RO should make an effort to have the Dutch language records in the claims file translated into English.  The translated documents should then be associated with the claims file.  

3.  Thereafter, the Veteran should be scheduled for an examination by an appropriate physician for the purpose of ascertaining whether any current fibromyalgia is related to her military service.  The claims file must be made available to the examiner for review.  The examiner should specifically acknowledge the fact that he or she has considered the service treatment records that show the Veteran was seen on several different occasions for complaints that included joint pain, headaches, and diarrhea.  It would be helpful if the physician would use the following language, as may be appropriate:  "More likely than not" (meaning likelihood greater than 50 percent); "as least as likely as not" (meaning likelihood of at 50 percent); or "less likely than not" or "unlikely" (meaning that there is less than 50 percent likelihood).  The term at least as likely as not does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as to find against it.  The complete rationale for any opinion expressed should be provided.  If a determination cannot be reached without resort to speculation, the examiner should so indicate in the prepared examination report and provide specific reasons why.  

4.  After ensuring compliance with the above development, as well as with any other notice and development action required by law, VA should review the claim.  If the claim remains denied, the Veteran and her representative should be provided with a supplemental statement of the case and be given an opportunity to respond, before the case is returned to the Board.  

By this REMAND, the Board intimates no opinion as to any final outcome warranted.  No action is required by the Veteran unless otherwise notified by VA.  However, she is placed on notice that pursuant to the provisions of 38 C.F.R. § 3.655 (2011), failure to cooperate by not providing more specific information with regard to health care professionals who treated her or by attending a requested VA examination may result in an adverse determination.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                  _________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



